                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

UNITED STATES GRAND JURY,
          Plaintiff,
                                                  Case Number 3:19-mc-00029-TMB
v.

UNITED STATES SUPREME COURT,
et al.,
          Defendants.                             JUDGMENT IN A CIVIL CASE


  JURY VERDICT. This action came before the court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.


 X DECISION BY COURT. This action came before the Court and a decision has been
rendered.

       IT IS ORDERED AND ADJUDGED:

       THAT this case is dismissed with prejudice.




APPROVED:

 _s/TIMOTHY M. BURGESS
 United States District Judge


 Date: October 21, 2019
 NOTE: Award of prejudgment interest, costs and       JENNIFER GAMBLE
 attorney's fees are governed by D.Ak. LR 54.1,   Jennifer Gamble, Acting Clerk of Court
 54.2, and 58.1.




[Jmt2 - Basic - rev. 1-13-16}




     Case 3:19-mc-00029-TMB Document 7 Filed 10/21/19 Page 1 of 1
